Citation Nr: 1454094	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee injury with residuals, instability, secondary to attenuation of anterior cruciate ligament (ACL), status post partial meniscectomy.  

2.  Entitlement to an extension of a temporary total evaluation for convalescence following surgery for a service-connected left knee disability beyond December 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and from August 2004 to January 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2010 rating decisions by the Houston, Texas, VA RO. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 .


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by no more than moderate instability.

2.  The Veteran experiences symptomatic residuals of his October 8, 2009, partial meniscectomy. 

3.  On October 8, 2009, the Veteran underwent surgery for his service-connected left knee disability, which necessitated convalescence.

4.  The most probative evidence of record reflects that the Veteran's October 8, 2009, surgery resulted in the inability to return to any employment, until January 20, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left knee instability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014). 

2.  The criteria for a disability rating of 10 percent for the symptomatic residuals of a partial meniscectomy have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

3.  The criteria for an extension of a temporary total rating for convalescence to January 19, 2010, but no further, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in November 2008 and December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and identified VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was provided VA examinations which addressed his left knee disability in November 2008, December 2009, and June 2012.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

By way of history, in a July 2009 rating decision, the RO continued a 20 percent evaluation for service-connected left knee injury with residuals, instability secondary to attenuation of ACL, status post partial meniscectomy under Diagnostic Code 5257.  The RO also granted service connection separately in this rating decision for residuals of left knee disability with loss of range of motion and assigned a 10 percent evaluation, effective August 26, 2008, under Diagnostic Code 5260.  Following receipt of additional medical evidence, a rating decision was issued in March 2010 that assigned a temporary total rating under 38 C.F.R. 
§ 4.30 from October 8, 2009 to December 1, 2009.  The 20 percent rating for instability of the left knee was continued from December 1, 2009.  In May 2010, the Veteran filed a notice of disagreement with the effective date assigned for the temporary total rating as well as the continued 20 percent rating for instability.  He ultimately perfected an appeal on both these issues.

1.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee injury with residuals, instability, secondary to attenuation of ACL, status post partial meniscectomy.  

As discussed herein, the Veteran underwent a left knee surgery on October 8, 2009, for which he has been assigned a temporary total evaluation under 38 C.F.R. § 4.30 for the period of October 8, 2009, to January 19, 2010.  As such, this period of time is not being considered or discussed with regard to the Veteran's claim for an increased rating in excess of 20 percent, as the Veteran is already obviously receiving the maximum evaluation available for this time period.  Further, in light of the fact that a separate, compensable rating has been assigned for limitation of motion of the left knee, and that the Veteran has not appealed that rating, the scope of review of the knee claim will not include/address that issue.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.   A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.

The Board has reviewed all pertinent medical evidence. 

In a May 2008 VA treatment record, the Veteran to have negative Lachman's and McMurray's test.

In November 2008, the Veteran underwent a VA contract examination, at which he reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking and fatigability.  He did not have redness or dislocation.  Upon examination, there was tenderness and guarding of movement, with no signs of edema, effusion, weakness, redness, heat, or subluxation.  Examination of the left knee revealed traumatic genu recurvatum with weakness and insecurity on weight bearing, locking pain, and crepitus.  The anterior and posterior cruciate ligaments stability test of the left knee was abnormal with moderate instability.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was abnormal with a slight degree of severity. 

In a June 2009 VA treatment record, the Veteran denied subluxation or dislocation but reported an occasional locking and giving way sensation. 

In December 2009, the Veteran underwent a VA contract examination, at which he reported stiffness, swelling, lack of endurance, locking, tenderness, and pain.  He denied heat, redness, giving way, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  Examination revealed tenderness and grinding but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and medial/lateral meniscus stability test were all within normal limits.  

In an August 2011 VA treatment record, joint was stable with a negative Lachman's, anterior drawer, and quad active test.  Collateral ligaments were stable to varus valgus stress.

In a June 2012 VA contract examination, the Veteran reported pain, instability, and reduced motion.  The examiner noted incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  The examiner noted tenderness or pain to palpation for joint line or soft tissues.  Normal strength was noted for knee flexion and extension.  Posterior instability was noted as normal.  Anterior instability was noted as 1+.  There was medial-lateral instability at 5-10 millimeters (2+).  The examiner noted no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the Veteran's history of a meniscal tear of the left knee with frequent episodes locking, joint pain, and effusion.  He had a meniscectomy in 2001 and in 2009.  The examiner noted that the Veteran did not have and had never had medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment   

With respect to granting an increased rating under Diagnostic Code 5257, the Board finds that the evidence of record does not reflect that the Veteran's left knee disability manifests with severe recurrent subluxation or lateral instability.  The December 2009 examination showed no instability.  The November examination explicitly described the instability experienced by the Veteran as "slight."  As for the June 2012 exam, the examining clinician noted medial-lateral instability at 5-10 millimeters (2+).  The June 2012 VA examination identified 3 levels of instability ranging from 1? to 3?.  The Board finds that the Veteran's level of left knee instability of 2+? is akin to a finding of moderate left knee instability.  Without there being any competent medical evidence showing severe instability, the assignment of a higher (30 percent) rating under Diagnostic Code 5257 is not warranted.  

The Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.  A separate 10 percent rating has already been assigned for painful range of motion.  Arthritis of the knee has not been shown, which is normally how separate rating are assigned for instability and loss of motion.  The rating thereby appears to have been assigned by application of 38 C.F.R. §§ 4.40 and 4.45.  In any event, as indicated, the Veteran has not appealed the 10 percent rating that has been assigned for loss of motion. 

Diagnostic Code 5259 provides for a 10 percent rating for removal of semilunar cartilage that is symptomatic. The Veteran underwent a partial meniscectomy in October 2009 due to a lateral meniscus tear with loose bodies in the left knee.  He has since complained of pain, effusion, and locking throughout this appeal period.  The June 2012 VA examiner specifically noted a history of a meniscal tear of the left knee with frequent episodes locking, joint pain, and effusion, and the Veteran reported locking and pain at VA examinations both prior and subsequent to his surgery.  In other words, his partial meniscectomy is symptomatic.  A separate 10 percent rating is thereby warranted.  

Diagnostic Code 5263 addresses genu recurvatum.  The Board acknowledges that the November 2008 VA examiner noted traumatic genu recurvatum.  However, the December 2009 and June 2012 VA examination reports noted that the Veteran did not have genu recurvatum.  There is no other medical evidence of record reflecting that the Veteran has ever had genu recurvatum, nor has the Veteran asserted that he has such.  Therefore, the Board finds that preponderance of the evidence does not support assigning an increased or separate compensable evaluation under Diagnostic Code 5263.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), and Diagnostic Code 5262 (impairment of the tibia and fibula).  As there is no evidence of record showing that the Veteran has ankylosis, dislocation of the semilunar cartilage (there was actually a partial removal of the meniscus), or impairment of the tibia and fibula with regard to the left knee, these diagnostic codes are not applicable. 

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating under Diagnostic Code 5257 for the Veteran's service-connected left knee instability.  However, the Board also concludes that the preponderance of the evidence supports the assignment of a 10 percent evaluation under Diagnostic Code 5259 for the Veteran's left knee disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

2.  Entitlement to an extension of a temporary total evaluation for convalescence following surgery for a service-connected left knee disability beyond December 1, 2009.

On October 8, 2009, the Veteran underwent a left knee arthroscopic with a partial lateral meniscectomy, removal of loose bodies, and debridement of the bones spurs in the notch.  In a March 2010 rating decision, the RO granted a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30, effective October 8, 2009, based on surgical or other treatment necessitating convalescence.  A 20 percent evaluation was resumed from December 1, 2009.  The Veteran contends that he is entitled to an extension of the temporary total rating.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2014).

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

In a November 17, 2009, private treatment record, it was noted that the Veteran was expected to be unable to work from October 8, 2009, to February 11, 2009.  [The Board assumes this to be a typographical error with the correct date being February 11, 2010.]

In a December 24, 2009, private treatment record from Laredo Orthopaedics & Sports Medicine, it was noted that the Veteran was restricted from work from December 24, 2009, to January 17, 2010.  

In a January 19, 2010, record from Laredo Orthopaedics & Sports Medicine, it was noted that the Veteran did not work from January 17, 2010, to January 19, 2010.  The physician noted that the Veteran had no restrictions and could return to full activities on January 20, 2010.  An accompanying note indicated that the Veteran reported no left knee pain and indicated that he wanted to return to work.  

Upon review of the medical evidence, the Board finds that it appears that the Veteran was unable to, and did not, return to work until January 20, 2010.  While the November 17, 2009, private treatment record projected that the Veteran would be unable to work until February 11, 2010, the January 2010 private medical record indicated that the Veteran could return to work as of January 20, 2010, with no restrictions.  Additionally, the Veteran himself indicated in an accompanying treatment note that he was experiencing no left knee pain and wished to return to work. 

As noted above, the Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals, supra.; Felden, supra.  As such, the Board finds that the Veteran's request for temporary total convalescence should be granted to January 19, 2010, the day before he returned to work.

The Board has considered whether an extension is warranted for any time after January 19, 2010.  However, there is no medical evidence suggesting that any criteria under 38 C.F.R. § 4.30 were met to warrant an extension beyond this date, and the Veteran himself has not asserted that his condition warranted an extension beyond this date.  Therefore, the Board concludes that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. 4.30 is warranted until January 19, 2010, but not beyond.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

3.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected left knee disability are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for this service-connected disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected left knee disability is manifested by complaints of pain, locking, effusion, instability, and limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.







ORDER

Entitlement to a disability rating in excess of 20 percent for left knee instability is denied.  

Entitlement to a separate 10 percent evaluation, but no more, for the symptomatic residuals of a partial meniscectomy is granted.  

Entitlement to an extension of a temporary total evaluation until January 19, 2010, but no further, for convalescence following surgery for a service-connected left knee disability is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR LEFTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your left of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
APR 2014
 4597
Page 1
CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your left to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Court's website at: http://www.uscourts.cavc.gov.  The Court's website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Court's website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (888) 838-7727.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
APR 2014 
 4597
Page 2
SUPERSEDES VA FORM 4597, AUG 2009, 
  WHICH WILL NOT BE USED



